PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT


EXHIBIT 10.6


By Email


April 6, 2016


John Redmond
President/Chief Executive Officer
BlueStone Natural Resources II, LLC
2100 South Utica, Suite 200
Tulsa, OK 74114
jredmond@bluestone-nr.com


Re:    Letter Agreement to Gathering and Processing Agreements


John:


Reference is hereby made to that certain (a) Gas Gathering Agreement, dated as
of April 1, 2016, among Cowtown Pipeline Partners LP (“Cowtown Pipeline”), as
Gatherer, and BlueStone Natural Resources II, LLC (“Buyer”), as Producer, for
the Alliance area (the “New Alliance GGA”); (b) Gas Gathering and Processing
Agreement, dated as of April 1, 2016, among Buyer, as Producer, Cowtown
Pipeline, as Gatherer, and Cowtown Gas Processing Partners LP (“Cowtown
Processing,” together with Cowtown Pipeline, “CMLP”), as Processor, for the
Cowtown area (the “New Cowtown GGPA”); and (c) Gas Gathering Agreement, dated as
of April 1, 2016, among Buyer, as Producer, and Cowtown Pipeline, as Gatherer,
for the Lake Arlington area (the “New Lake Arlington GGA”, and together with the
New Alliance GGA and the New Cowtown GGPA, the “BlueStone Gathering
Agreements”). Whereas Buyer has agreed to acquire the Dedicated Properties
formerly owned by Quicksilver Resources Inc. (“QRI”), Buyer and CMLP desire to
set forth certain agreements related to Dedicated Properties and the gathering
and processing of natural gas therefrom as memorialized in this letter agreement
(“Letter Agreement”). This Letter Agreement is being executed contemporaneously
with the BlueStone Gathering Agreements. Buyer and CMLP represent, warrant, and
agree the BlueStone Gathering Agreements and Letter Agreement collectively
comprise one transaction. Buyer and CMLP are each referred to individually as a
“Party” and collectively as the “Parties”. Fully executed copies of the
BlueStone Gathering Agreements are attached as Exhibit A to this Letter
Agreement. Capitalized terms used but not otherwise defined herein shall have
the meanings set forth in the BlueStone Gathering Agreements.


1.
Gathering Agreements; Bankruptcy Process.

a.
The BlueStone Gathering Agreements shall exclusively govern the gathering by
Gatherer and processing by Processor of the Subject Gas in the Dedicated
Properties, except for any natural gas owned by TG Barnett Resources LLC (“Tokyo
Gas”). Buyer acknowledges it is aware of the following agreements: (a) Gas
Gathering Agreement, dated as of December 1, 2009, among Cowtown Pipeline, as
Gatherer and successor to Cowtown Pipeline LP, and QRI and Tokyo Gas,
collectively, as Producer, (as amended, modified or otherwise supplemented, the
“Alliance GGA”), (b) Sixth Amended and Restated Gas Gathering and Processing
Agreement, dated as of September 1, 2008, among QRI and Tokyo Gas,



- 1 -

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




collectively, as Producer, Cowtown Pipeline, as Gatherer, and Cowtown
Processing, as Processor (as amended, modified or otherwise supplemented, the
“Cowtown GGPA”), and (c) Amended and Restated Gas Gathering Agreement, dated as
of September 1, 2008, among Cowtown Pipeline, as Gatherer, and QRI and Tokyo
Gas, collectively, as Producer (as amended, modified or otherwise supplemented,
the “Lake Arlington GGA”, and together with the Alliance GGA and the Cowtown
GGPA, the “Tokyo Gas Gathering Agreements”).
b.
Contemporaneously with the “Closing” on the sale of “Oil and Gas Assets” as
defined in that certain Asset Purchase Agreement by and among QRI, Cowtown Gas
Processing L.P. and Cowtown Pipeline L.P. and Buyer, dated January 22, 2016
(“Asset Purchase Agreement”), QRI will file with the U.S. Bankruptcy Court for
the District of Delaware (“Bankruptcy Court”) in Case No. 15-10585 a withdrawal
with prejudice (the “Notice of Withdrawal”) of QRI’s “Motion for an Order
Authorizing and Approving Rejection of Certain Executory Contracts with
Affiliates of Crestwood Midstream Partners LP” dated February 5, 2016, which
Notice of Withdrawal shall be effective upon filing.

c.
The BlueStone Gathering Agreements shall each become effective and binding upon
the Parties thereto upon the occurrence of the “Triggering Event” (as defined in
the Closing Agreement dated April 6, 2016, among Buyer, CMLP, Quicksilver
Resources, Inc., Cowtown Gas Processing L.P. and Cowtown Pipeline L.P). Subject
to the Closing occurring on or before April 15, 2016, the “Effective Date” under
each of the BlueStone Gathering Agreements shall be April 1, 2016.

2.
Other Agreements/Arrangements. In connection with the transactions contemplated
by the BlueStone Gathering Agreements, the Parties hereby undertake the
following on the terms and conditions as set forth and specified below:



- 2 -

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




POLA; Conveyance of Assets to CMLP
The Parties acknowledge and agree that Buyer shall assume as modified herein
that certain Pipeline Operating and License Agreement for the Cowtown Laterals
dated as of September 1, 2009, by and between Cowtown Pipeline, and Cowtown
Pipeline L.P. (the “POLA”) without any cure cost. The POLA shall be modified so
its term shall expire six (6) months after the Effective Date (which term the
Parties may mutually agree to terminate or extend) (the “Cowtown Laterals Option
Period”). Buyer shall be entitled to the rights and obligated to perform the
duties of “Owner” and CMLP shall be entitled to the rights and obligated to
perform the duties of “Operator” as defined in the POLA.


Upon CMLP’s completion of its due diligence and election to proceed with the
acquisition of the Cowtown Laterals (as defined in the POLA) specified in
Exhibit B hereto no later than the end of the Cowtown Laterals Option Period,
Buyer shall convey to CMLP, subject to any existing legal or contractual
impediment and to the Parties’ using commercially reasonable efforts to enter
into definitive agreements, all of its right, title and interest in those
Cowtown Laterals for (***) on customary terms and conditions for an “as is,”
“where is” transaction.
 
In addition, Buyer and CMLP shall enter into good faith negotiations regarding
the conveyance to CMLP of any remaining Cowtown Laterals for (***) on customary
terms and conditions for an “as is,” “where is” transaction.


Upon completion of the foregoing transaction, CMLP shall assume operations and
maintenance responsibilities for the conveyed pipelines in accordance with the
existing terms and fees in the BlueStone Gathering Agreements.


If any Cowtown Laterals are not acquired by CMLP pursuant to the foregoing
transactions, the Parties shall cooperate in good faith to determine the need
for provisions of the POLA to survive beyond the Cowtown Laterals Option Period
pursuant to mutual agreement.





- 3 -

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




JOA; SCADA
The Parties acknowledge and agree that Buyer shall assume as modified herein
that certain Joint Operating Agreement dated as of July 1, 2010, by and between
QRI, Quicksilver Gas Services LP, and Quicksilver Gas Services GP LLC (the
“JOA”) without any cure cost. The JOA shall be modified so its term shall expire
ninety (90) days after the Effective Date (which term the Parties may mutually
agree to terminate or extend) (the “JOA Extension Period”). During the JOA
Extension Period, the Parties shall perform under Articles 1, 3, 4, 5, 6 and 7
of the JOA, but the remainder of such JOA shall no longer be applicable, and
Buyer shall be entitled to the rights and obligated to perform the duties of
“KWK” and CMLP shall be entitled to the rights and obligated to perform the
duties of “KGS” as defined in the JOA.
  
(a) During the JOA Extension Period, the Parties shall negotiate in good faith
to enter into an agreement that provides for access, utilization, and sharing of
information accessed through the SCADA infrastructure as it relates to CMLP for
the Cowtown, Alliance and Lake Arlington systems (“CMLP Systems”), and Buyer for
the assets acquired through the Asset Purchase Arrangement (“SCADA Agreement”).
The objective of the SCADA Agreement is to create a mutually beneficial
arrangement that provides Buyer and Seller with the requisite access,
information, and control to operate, maintain, and manage their respective
assets, including CMLP’s ability to operate the CMLP System for service to third
parties.


(b) To the extent Buyer and CMLP are not able to come to mutually agreeable
terms for the SCADA Agreement, and subject to Buyer’s ability to secure the
necessary third party software licenses and governmental communication licenses
for its own production operation, the Parties will default to a structure where
CMLP has access to the requisite SCADA infrastructure and information to manage
and operate the CMLP Systems to provide service to Buyer, as it relates to the
BlueStone Gathering Agreements, and third parties, as it relates to any current
or future gas gathering or processing agreements, in a manner consistent with
how CMLP currently accesses SCADA for information for its custody transfer
measurement into the CMLP Systems (“Default SCADA Structure”). For the avoidance
of doubt, the Default SCADA Structure shall not include those remote terminal
units, process logic controllers, pressure transmitters, actuators or electronic
flow measurement devices that are located on well pad facilities and are used
exclusively for Buyer’s production operations. The Default SCADA Structure will
provide for CMLP to access the existing system using a Citrix front end, or
similar technology that Buyer elects to employ, that allows access for the
CygNet system. The data accessed through the Default SCADA Structure will
include but not be limited to current readings, alarm values, set points,
history, and audit information. CMLP users will be granted administration rights
to CygNet including the Gas Meter Repository (“GMR”). The CygNet server will be
maintained by Buyer as well as the communications infrastructure and any
connection used to collect data from towers. Currently, the electronic flow
computer (“EFM”) equipment is tested, calibrated, and sampled by CMLP with
reimbursement provided by Buyer for any of Buyer’s EFM equipment maintained by
CMLP. However, to the extent Buyer takes control of maintenance of its EFM
equipment such reimbursement to CMLP will cease, as applicable. CMLP shall
reimburse Buyer for forty percent (40%) of the actual operating expenses
incurred by Buyer for licensing as it relates to forward software maintenance
costs specifically for the mutual SCADA host and associated drivers, and
maintenance of the Default SCADA Structure (“SCADA Costs”). SCADA Costs will be
limited to the prudently incurred direct costs, including labor, software
licensing, parts, materials and allocated first level supervision by Buyer to
maintain (a) the SCADA hosts and directly associated computer and directly
connected networking equipment, (b) the communication infrastructure including
all third party data circuits that are specific to each field point of presence
(i.e., tower), government licenses and radio infrastructure, and (c) the on-site
communication, generally being the local radio or modem and associated antenna
and support, necessary to provide the services describe above. For the avoidance
of doubt, reimbursements by CMLP will not be required for anything that does not
directly relate to the Default SCADA Structure. Reimbursements by CMLP will be
required for equipment when replaced with in-kind equipment or upgrades to which
CMLP consents in writing. Buyer will invoice CMLP for SCADA Costs on a monthly
basis and CMLP agrees to make payment within thirty (30) days of receipt of any
such invoice. Any costs associated with the repair, replacement or calibration
of SCADA infrastructure that is not considered to be part of the Default SCADA
Structure will be the responsibility of the owner of such infrastructure.


Buyer and CMLP shall enter into good faith negotiations regarding the conveyance
to CMLP of the Alliance and Lake Arlington gas lift systems for (***) on
customary terms and conditions for an “as is,” “where is” transaction.


Upon completion of the foregoing transaction, CMLP shall assume operations and
maintenance responsibilities for the conveyed pipelines and provide Gas Lift
service in accordance with the existing terms and fees in the BlueStone
Gathering Agreements.


If any Gas Lift pipelines are not acquired by CMLP pursuant to the foregoing
transaction, the Parties shall cooperate in good faith to determine the need for
the above specified provisions of the JOA to survive the JOA Extension Period
pursuant to mutual agreement.
 



- 4 -

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




3.
Scope of Obligations. The BlueStone Gathering Agreements are intended to be
agreements of the Parties with respect to the subject matter thereof, and it is
understood that this Letter Agreement is intended to, and does, create a legally
binding agreement on the part of each Party as expressly set forth in Section 2,
subject to any existing legal or contractual impediment. For the avoidance of
doubt, the Parties acknowledge and agree that (a) the natural gas owned by Tokyo
Gas is subject to the Tokyo Gas Gathering Agreements (including the fees set
forth therein) and may be delivered to CMLP by Buyer pursuant to a joint
operating agreement between Buyer and Tokyo Gas, (b) Buyer is not bound by the
Tokyo Gas Gathering Agreements in any respect, and (c) the Tokyo Gas Gathering
Agreements shall have no force and effect with respect to the Dedicated
Properties.



4.
Confidentiality. No Party shall directly or indirectly communicate or disclose
(whether orally, in writing or otherwise) to any third party (other than their
respective directors, officers, representatives, agents, members, potential
financing sources, ratings agencies, professional advisors, attorneys and
employees, in their capacity as such, “Representatives”) any information with
respect to the terms of this Letter Agreement or the BlueStone Gathering
Agreements or the ongoing negotiations in connection with this Letter Agreement
or the BlueStone Gathering Agreements, except: (a) to the extent necessary to
comply with law or the valid order of a court of competent jurisdiction, in
which event the party making such disclosure shall, to the extent practicable,
so notify the other and shall seek confidential treatment of such information;
(b) as part of its normal reporting or review procedure to its parent company
and affiliates, its partners, its members, its financing sources, its
accountants, its auditors and its attorneys; (c) in order to enforce its rights
pursuant to this Letter Agreement in a legal proceeding; and (d) as otherwise
consented to by the other Parties. Each Party shall be responsible for any
breach by its Representatives of their confidentiality obligations. No Party
shall make any public announcement or press release regarding the contents of
this Letter Agreement, including, without limitation, without the prior written
consent of the other Parties, which consent shall be given or withheld in each
Party’s sole discretion. The content of any public announcement or press release
must be approved by all Parties. For the avoidance of doubt, following execution
of this Letter Agreement a Party may issue one or more press releases, to the
extent required in its reasonable discretion by disclosure requirements,
describing the execution of this Letter Agreement and the BlueStone Gathering
Agreements, the filing of the Notice of Withdrawal, and the Closing and
Effective Date, by first providing a draft to the other Party with opportunity
for comment.

5.
Miscellaneous.

a.

Nothing in this Letter Agreement is intended to, nor shall it, modify the
BlueStone Gathering Agreements or the Tokyo Gas Gathering Agreement in any
manner, which shall continue to be binding in accordance with the terms thereof.

b.

All costs and expenses incurred in connection with this Letter Agreement,
including attorneys’ fees, shall be borne by the Party that incurred such costs
or expenses.



- 5 -

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




c.

This Letter Agreement sets out the Parties’ entire understanding on those
matters set forth in Section 2 as of the date hereof, and there are no other
written or oral agreements or understandings among the Parties with respect to
the subject matter. The Parties warrant and represent that no promise,
agreement, representation, inducement, or condition which is not herein
expressed has been made to either Party by the other, or any agent or
representative of either Party to the other, in executing this Letter
Agreement.  The Parties further warrant and represent they are not relying upon,
and expressly disclaim, any such promise, agreement, representation, inducement,
or condition which is not herein expressed in executing this Letter Agreement.
The Parties represents and warrant they are relying solely upon their own
judgment in entering this Letter Agreement.

d.

This Letter Agreement may be executed in one or more counterparts delivered in
.pdf or other electronic format, each of which shall be deemed an original, but
all of which together will be considered one and the same agreement, and will
become effective when one or more such counterparts have been signed by each of
the Parties and delivered to each Party.

e.

This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of Texas, without regard to the choice of law rules thereof
that would result in the application of the laws of any other jurisdiction. Each
of the Parties hereto consents to the exclusive jurisdiction of the state and
federal courts within the State of Texas, County of Harris over all matters
related to this Letter Agreement and with respect to any dispute arising under
this Letter Agreement, and to the service of process in any manner provided by
law. IN ANY SUIT FILED BY A PARTY HERETO TO RESOLVE A DISPUTE ARISING UNDER THIS
LETTER AGREEMENT, EACH PARTY HEREBY COVENANTS AND AGREES TO TAKE ALL STEPS
NECESSARY TO WAIVE TRIAL BY JURY. IN NO EVENT WILL EITHER PARTY HAVE LIABILITY
TO THE OTHER PARTY FOR, AND EACH PARTY HEREBY IRREVOCABLY WAIVES, REMOTE OR
INDIRECT CONSEQUENTIAL LOSSES OR DAMAGES, OR PUNITIVE OR EXEMPLARY DAMAGES,
INCLUDING, BUT NOT LIMITED TO, LOSS OF REVENUE AND LOSS OF ANTICIPATED PROFIT
(EXCEPT TO THE EXTENT SUCH LOSS OF REVENUE OR ANTICIPATED PROFIT IS ALSO DIRECT,
ACTUAL DAMAGES), IRRESPECTIVE OF WHETHER THE LOSSES OR DAMAGES WERE FORESEEABLE,
RESULTING FROM OR ARISING OUT OF THE PERFORMANCE, DEFECTIVE PERFORMANCE OR
NON-PERFORMANCE BY ANY OR ALL OF THE PARTIES OF ITS OR THEIR OBLIGATION(S) UNDER
THIS GATHERING AGREEMENTS, OR THE RESULT OF THE SOLE, ACTIVE, PASSIVE,
CONCURRENT OR COMPARATIVE NEGLIGENCE, STRICT LIABILITY, BREACH OF DUTY
(STATUTORY OR OTHERWISE), OR OTHER FAULT OF OR VIOLATION OF ANY LAW OF THE PARTY
WHOSE LIABILITY IS BEING WAIVED. The Parties



- 6 -

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT




have participated jointly in the negotiation and drafting of this Letter
Agreement. In the event an ambiguity or question of intent or interpretation
arises, this Letter Agreement will be construed as if drafted jointly by the
Parties, and no presumption or burden of proof will arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Letter Agreement. Neither Party may assign any right or obligation under
this Letter Agreement without the prior written consent of the other Party.
Nothing in this Letter Agreement, expressed or implied, will give or be
construed to give any person, other than the Parties and their successors and
permitted assigns, any legal or equitable right, remedy or claim under or in
respect of this Letter Agreement or under any covenant, condition, or provision
contained in this Letter Agreement; and all such covenants, conditions, and
provisions will be for the sole benefit of the Parties. This Section 5(e) shall
survive expiration or termination of this Letter Agreement for purposes of any
dispute arising hereunder.
f.

Exhibit A is attached and made part of this Letter Agreement.





- 7 -

--------------------------------------------------------------------------------

PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT






If the foregoing is agreeable to BlueStone Natural Resources II, LLC, please
execute below and return to my attention.
Very truly yours,






Acknowledged and agreed to by the Parties as of the date first written above:
Cowtown Pipeline Partners L.P.


By: Crestwood Gas Services Operating GP LLC, its general partner




By: Heath Deneke ________ ______
Name: Heath Deneke
Title: Chief Operating Officer and President, Pipeline Services Group




Cowtown Gas Processing Partners L.P.


By: Crestwood Gas Services Operating GP LLC, its general partner




By: Heath Deneke ________ ______
Name: Heath Deneke
Title: Chief Operating Officer and President, Pipeline Services Group
BlueStone Natural Resources II, LLC


By:_ John Redmond ______________
Name: John Redmond
Title: President/Chief Executive Officer











- 8 -

--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
[exhibit10620160714150_image1.jpg]


EXHIBIT A – BLUESTONE GATHERING AGREEMENTS






[Exhibit A to Letter Agreement to Gathering Agreements]

--------------------------------------------------------------------------------


PORTIONS OF THIS EXHIBIT DENOTED WITH THREE ASTERISKS (***) HAVE BEEN OMITTED
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT
[exhibit10620160714150_image1.jpg]




EXHIBIT B – COWTOWN LATERALS TO BE CONVEYED


North West 12”
~80,735 feet
15.3 miles
North West 20”
~92,880 feet
17.6 miles
Hill County 20”
~27,500 feet
5.2 miles



MAP
(Line Segments Highlighted Below)
(***)






[Exhibit B to Letter Agreement to Gathering Agreements]